Citation Nr: 9903767	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-20 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  That rating decision denied the appellant's claim 
of entitlement to special monthly compensation by reason of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REMAND

The appellant contends that his service-connected 
disabilities are so severe that he requires the regular aid 
and attendance of another person and he is housebound.  
Although the appellant's claim in this case is shown to be 
well grounded, the duty to assist him in its development has 
not yet been fulfilled.

VA compensation for aid and attendance is warranted where a 
veteran of a period of war, "as the result of service-
connected disability . . . is permanently bedridden or so 
helpless as to be in need of regular aid and attendance." 38 
U.S.C.A. § 1114(l) (West 1991).  The appellant is considered 
in need of regular aid and attendance if he or she: (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a). 38 U.S.C.A. § 1114 
(West 1991); 38 C.F.R. § 3.351(c) (1998).  

Pursuant to 38 C.F.R. § 3.352(a), the following criteria are 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of the claimant to feed himself (herself) through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment .  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (1998).

A person will also meet the criteria for aid and attendance 
if he is bedridden. 38 C.F.R. § 3.352(a) (1998).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. 38 C.F.R. § 3.352(a) (1998).  To so qualify, the 
appellant must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems. 38 
C.F.R. § 3.350(i)(1) (1998). The appellant can also meet the 
criteria for special monthly compensation if he has a single 
permanent disability rated 100 percent and is "permanently 
housebound" by reason of his service-connected disability or 
disabilities.  This requirement is met when the appellant is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 
3.350(i)(2) (1998).

Where the record does not satisfactorily reveal the current 
state of the claimant's disability, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination." Green . Derwinski, 
1 Vet. App. 121, 124 (1991).  In this case, the veteran is 
currently service-connected for the following conditions at 
the following disability ratings:  (1) osteoarthritis, 
multiple joints, 60 percent disabling; (2) anxiety reaction, 
10 percent disabling; and (3) hookworm, noncompensable (0 
percent).  

In December 1996, the veteran underwent a VA aid and 
attendance examination and a VA general medical examination.  
Based upon these examinations, the RO concluded that "[t]he 
evidence shows that the veteran is in the need for regular 
aid and attendance because of his nonservice connected 
disabilities."

In his Written Brief Presentation, dated January 1998, the 
veteran's representative argued that the RO could not have 
properly determined the severity of the veteran's service-
connected disabilities because the evidence of record does 
not contain a thorough and contemporaneous examination of 
these conditions.  Specifically, the veteran's recent VA 
examinations fail to differentiate to an acceptable level 
between the veteran's service-connected and nonservice-
connected conditions.  Moreover, the most recent 
comprehensive VA examination to determine the severity of the 
veteran's service-connected disabilities was in August 1969.  

Given the guidance offered by the United States Court of 
Veterans Appeals (Court), the Board concludes that this case 
must be remanded to schedule the veteran for comprehensive VA 
examinations to assess the severity of his service-connected 
osteoarthritis, multiple joints, and his service-connected 
anxiety reaction.  In addition, the RO should contact the 
veteran to inquire whether an examination needs to be 
scheduled to determine the current level of severity of his 
service-connected hookworm.

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who treated him 
for his service-connected disabilities, 
including osteoarthritis, anxiety 
reaction, and hookworm, in the past five 
years.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should contact the veteran and 
request information concerning his 
service-connected hookworm.  
Specifically, the veteran should be asked 
whether he currently experiences any 
symptoms from his service-connected 
hookworm condition.  If so, the RO should 
schedule the veteran for an examination 
to determine the severity of this 
condition.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected anxiety reaction.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If there are multiple 
psychiatric disorders found, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
Copies of the test results should be 
included with the examination report.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination. 

4.  The RO should also schedule the 
veteran for a 
VA orthopedic examination to determine 
the current severity of his service-
connected osteoarthritis, multiple 
joints.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
osteoarthritis found to be present.  The 
orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. 
§ 4.40 (1998) (functional loss may 
be due to pain, supported by 
adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of for the veteran's upper 
and lower extremities, in degrees.  
The examiner should also indicate 
the normal range of motion for the 
areas tested and how the veteran's 
range of motion deviates from these 
norms.  

If the veteran is found to have 
conditions other than osteoarthritis that 
cause impairment in daily living 
activities, i.e. residuals of 
cerebrovascular accident with left upper 
extremity hemiparesis, the examiner 
should attempt to separate out the 
symptoms relating to these conditions 
from the symptoms from the veteran's 
service-connected osteoarthritis.  If 
that is not possible, the examiner should 
indicate so on his report.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

6.  Subsequently, the RO should 
readjudicate the issue remaining on 
appeal.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 9 -


